Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 19, 2020

The Court of Appeals hereby passes the following order:

A21A0627. TARA ANDERSON v. HONGLEE, LLC d/b/a RUDY FURNITURE
    et al.

      In this civil action, the trial court granted summary judgment to defendants
Honglee, LLC d/b/a Rudy Furniture and Furniture of America California, Inc. in an
order entered on November 9, 2018. On December 13, 2018, plaintiff Tara Anderson
filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012).
Anderson’s notice of appeal was untimely filed 34 days after entry of the order she
seeks to appeal. Consequently, we lack jurisdiction over this untimely appeal, which
is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/19/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.